



HERITAGE FINANCIAL CORPORATION
TRANSITIONAL EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is made and entered into on July 9, 2018, effective as
of July 1, 2018, by and between HERITAGE FINANCIAL CORPORATION (the “Company”)
and BRIAN L. VANCE (“Executive”). As used in this Agreement, capitalized terms
have the meanings set forth in Section 23.
RECITALS
A.Executive is currently employed by the Company, pursuant to the terms of that
certain employment agreement dated July 1, 2012 (“Prior Employment Agreement”),
by and between the Company and the Executive.
B.Heritage Bank is a wholly-owned subsidiary of the Company.
C.Executive is currently employed as President and Chief Executive Officer of
the Company and Chief Executive Officer of Heritage Bank and currently serves as
a member of the Board and the Heritage Board.
D.The Company desires, with Executive’s assistance, to implement a succession
plan with respect to Executive’s employment, and Executive desires to provide
such assistance.
E.The Company desires to continue to employ Executive pursuant to the terms of
this Agreement and Executive desires to continue to be employed by the Company
pursuant to such terms.
F.The Parties have made commitments to each other on a variety of important
issues concerning Executive’s employment with the Company, including the
performance that will be expected of Executive, the compensation Executive will
be paid, how long and under what circumstances Executive will remain employed,
and the financial details relating to any decision that either the Company or
Executive may make to terminate this Agreement and Executive’s employment with
the Company.
G.The Parties desire to enter into this Agreement as of the Effective Date and,
to have this Agreement supersede in its entirety the Prior Employment Agreement
and to the extent provided herein, all prior employment agreements between the
Parties, whether or not in writing, and to have any such prior employment
agreements become null and void as of the Effective Date.
AGREEMENT
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:





--------------------------------------------------------------------------------





1.Prior Agreement. As of the Effective Date, this Agreement shall supersede and
replace any and all prior agreements respecting Executive’s employment by, or
service to, the Company as may from time to time have been made by and between
the Parties, whether or not in writing, including but not limited to the Prior
Employment Agreement; provided, however, that any vested benefits due to
Executive pursuant to any pension plan, welfare benefit plan or any other
employee benefit plan shall continue to be available to Executive subject to the
terms and conditions of the applicable plan as may be in effect from time to
time.
2.    Principal Transition Dates and Periods.
(a)    “Agreement Term” means the period from the Effective Date through the
date of the 2022 annual shareholders meeting.
(b)     “CEO Period” means the period from the Effective Date through the CEO
Retirement Date.
(c)    “CEO Retirement Date” means July 1, 2019.
(d)    “Employment Period” means the period from the Effective Date through the
Executive Chairman Retirement Date.
(e)    “Executive Chairman Period” means the period from the CEO Retirement Date
through the Executive Chairman Retirement Date
(f)    “Executive Chairman Retirement Date” means the date of the 2020 annual
shareholders meeting.
(g)    “Chairman Period” means the period from the Executive Chairman Retirement
Date through the Chairman Retirement Date.
(h)    “Chairman Retirement Date” means the date of the 2022 annual shareholders
meeting.
3.    Employment Period. Subject to the terms and conditions of this Agreement,
the Company hereby agrees to continue to employ Executive during the Employment
Period and Executive hereby agrees to continue to remain in the employ of the
Company and to provide services to the Company during the Employment Period in
accordance with this Agreement, unless sooner terminated as provided herein.
4.    Titles and Duties. Subject to the transitions set forth below, Executive
agrees that during the Employment Period, Executive will devote his business
time, energy and talent to serving at the direction of the Board and the
Heritage Board, as the case may be.
(a)    Subject to the following subsections of this Section 4, during the CEO
Period, Executive shall continue serving as the Chief Executive Officer of the
Company, subject to the direction of the Board.


2





--------------------------------------------------------------------------------





(b)    On the CEO Retirement Date, Executive shall resign from the position of
Chief Executive Officer of the Company.
(c)    During the Executive Chairman Period, Executive shall serve as Executive
Chairman of the Company and Heritage Bank, subject to the direction of the Board
and the Heritage Board. It is the intention of the Parties that during the
Executive Chairman Period the Executive will continue to provide services as an
employee that constitute at least Fifty Percent (50%) of the level of services
performed by the Executive over the immediately preceding Twelve (12) month
period.
(d)    During the Chairman Period, the Company shall nominate, and subject to
election by the shareholders, Executive agrees to serve as a member of the Board
and the Heritage Board with respect to the one-year director terms commencing as
of the 2020 and 2021 annual meetings of the shareholders of the Company, and the
Company and the Board agree to nominate and elect Executive as Chairman of the
Board, and to cause Heritage Bank and the Heritage Board to nominate and elect
Executive as Chairman of the Heritage Board for such terms.
(e)    During the CEO Period, Executive shall have the duties and
responsibilities that are commensurate with Executive’s positions and any other
duties and responsibilities that may be reasonably assigned to Executive by the
Board or the Heritage Board, and Executive shall perform all such duties
faithfully and efficiently, which shall specifically include facilitating an
amicable and efficient transition of duties to Executive’s successor for each of
the above positions, subject to the direction of the Board and the Heritage
Board, and shall have such authorities and powers as are inherent to the
undertakings applicable to Executive’s positions and necessary to carry out the
responsibilities and duties required of Executive hereunder.
(f)    During the Executive Chairman Period, as Executive Chairman of the
Company and Heritage Bank, Executive shall: (i) perform the typical duties of
chairman (in conjunction with the Lead Independent Director) of the Board and
the Heritage Board, (ii) serve as a mentor to the successor Chief Executive
Officer of the Company and Heritage Bank (without asserting direct influence
over senior management team members), and (iii) at the direction and request of
the successor Chief Executive Officer, assist with representation of the Company
and Heritage Bank in the community, key client relations and retention, key
prospects and with investor relations. During the Chairman Period, Executive
shall perform the typical duties of chairman (in conjunction with the Lead
Independent Director) of the Board and the Heritage Board.
(g)    During the CEO Period, Executive shall perform the duties required by
this Agreement at the Company’s principal headquarters, unless the nature of
such duties requires otherwise. During the Executive Chairman Period, Executive
may perform the duties required by this Agreement offsite, but shall remain
reasonably available for on-site meetings, as reasonably requested by the
successor Chief Executive Officer. Notwithstanding the foregoing provisions of
this Section 4, during the Employment Period, Executive may devote reasonable
time to activities other than those required under this Agreement, including
activities of a charitable, educational, religious, or similar nature (including
professional associations) to the extent such activities do not, in the
reasonable judgment of the Board, inhibit, prohibit, interfere with, or conflict
with Executive’s duties under this Agreement or conflict in any material way
with the business of the Company or


3





--------------------------------------------------------------------------------





its Affiliates; provided, however, that Executive shall not serve on the board
of directors of any business (other than the Company or its Affiliates) or hold
any other position with any business without receiving the prior written consent
of the Board.
5.    Compensation and Benefits. Subject to the terms and conditions of this
Agreement, during the Employment Period, while Executive is employed by the
Company, the Company shall compensate Executive for Executive’s services as
follows:
(a)    During the CEO Period, Executive shall be paid a base salary at an annual
rate of Six Hundred Forty Thousand Dollars ($640,000) (the “Annual Base
Salary”), which shall be payable in accordance with the normal payroll practices
of the Company then in effect. During the Executive Chairman Period, Executive
shall be paid an Annual Base Salary of Two Hundred Thousand Dollars ($200,000).
(b)    During the CEO Period, Executive shall be eligible to receive
performance-based annual incentive bonuses (each, the “Incentive Bonus”) from
the Company for each fiscal year ending during the Employment Period based on a
Target Bonus of not less than Fifty Percent (50%) of the Annual Base Salary,
provided, however, that for the fiscal year ending December 31, 2019 the
Incentive Bonus shall be determined based on the Company’s full year actual
performance using the Executive’s Annual Base Salary in effect at the end of the
CEO Period, then pro-rated for the period from January 1, 2019 through the end
of the CEO Period. Incentive Bonuses shall be established and determined in
accordance with the Company’s annual cash incentive plan, as may be in effect
from time to time, or otherwise as determined by the Board. Any Incentive Bonus
shall be paid to Executive no later than two and one-half months after the close
of the year in which it is earned, provided that any Incentive Bonus shall not
be considered earned until the Board has made all determinations and taken all
actions necessary to establish such Incentive Bonus. Executive shall not be
eligible to earn Incentive Bonuses for periods following the CEO Retirement
Date.
(c)    Executive shall be eligible to participate, subject to the terms thereof,
in all incentive plans of the Company as may be in effect from time to time with
respect to senior executives employed by the Company, on as favorable a basis as
other similarly situated and performing executives (excluding participation in
any non-qualified retirement or deferred compensation programs, unless
specifically selected for participation by the Company). Notwithstanding the
foregoing, Executive shall be eligible to receive restricted stock unit awards
to be granted in 2019. Executive shall continue to vest in such restricted stock
unit awards for so long as Executive remains an employee of the Company or
serves as a member of the Board. The restricted stock unit awards shall be
separately reflected in written award agreements setting forth the complete
terms and conditions with respect to each award. With respect to the Executive
Chairman Period and the Chairman Period, Executive shall be eligible to receive
equity awards in accordance with the director compensation plan then in effect,
if any, with respect to non-employee directors; provided, however, that for
serving as Executive Chairman, the 2019 equity award shall be two hundred
percent (200%) of the equity awards made to other non-employee members of the
Board in 2019, with such grant to Executive to be effective on July 1, 2019.
(d)    Executive shall continue to be eligible to receive Company contributions
pursuant to the Heritage Financial Corporation Deferred Compensation Plan


4





--------------------------------------------------------------------------------





(the “Deferred Compensation Plan”) for the 2018, and 2019 plan years to be
contributed in 2019, and 2020 respectively, pursuant to the terms of the
Deferred Compensation Plan and the applicable amended and restated participation
agreement, dated September 7, 2012, as subsequently amended; provided, however,
that for the 2019 plan year, the Company contribution shall be based off of
Executive’s Annual Base Salary earned during 2019, rather than the Annual Base
Salary in effect on the last day of the applicable plan year.
(e)    Executive and Executive’s dependents, as the case may be, shall be
eligible to participate, subject to the terms thereof, in all tax qualified
retirement and similar benefit plans and all medical, dental, disability, group
and executive life, accidental death and travel accident insurance, and other
similar welfare benefit plans of the Company as may be in effect from time to
time with respect to senior executives employed by the Company, on as favorable
a basis as other similarly situated and performing executives.
(f)    Executive shall be entitled to accrue paid vacation in accordance with
and subject to the Company’s vacation programs and policies as may be in effect
from time to time.
(g)    Executive shall be eligible to be reimbursed by the Company, on terms
that are substantially similar to those that apply to other similarly situated
and performing executives employed by the Company, for reasonable out-of-pocket
expenses for entertainment, travel, meals, lodging, and similar items that are
consistent with the Company’s expense reimbursement policy and that are actually
incurred by Executive in the promotion of the Company’s business.
(h)    Executive shall be provided an automobile for Executive’s business use.
The automobile provided shall be determined by the Board or its delegate in its
sole discretion, taking into account the reasonable preferences of Executive and
Executive’s positions with the Company and Heritage Bank. The Company reserves
the right to substitute a car allowance policy in lieu of providing a Company
owned automobile, provided such policy or program provides similar, but not
necessarily exact, economic benefit to Executive.
6.    Rights upon Termination. This Agreement and Executive’s employment under
this Agreement may be terminated for any of the reasons described in this
Section 6, provided that Executive’s employment under this Agreement shall in
all events terminate as of the Executive Chairman Retirement Date if no such
termination has occurred prior to such date. Executive’s right to benefits, if
any, for periods after the Termination Date shall be determined in accordance
with this Section 6:
(a)    Minimum Benefits. If the Termination Date occurs during the Employment
Period for any reason, Executive shall be entitled to the Minimum Benefits, in
addition to any other benefits to which Executive may be entitled under the
following provisions of this Section 6 or the express terms of any employee
benefit plan or as required by law. Any benefits to be provided to Executive
pursuant to this Section 6(a) shall be provided within 30 days after the
Termination Date; provided, however, that any benefits, incentives or awards
payable as described in Section 6(g) shall be provided in accordance with the
terms of the applicable plan, program or arrangement. Except as may expressly be
provided to the contrary in this Agreement, nothing in this Agreement


5





--------------------------------------------------------------------------------





shall be construed as requiring Executive to be treated as employed by the
Company or any Affiliate following the Termination Date for purposes of any
plan, program, or arrangement.
(b)    Termination for Cause, Death, Disability, Voluntary Resignation, or
Expiration. If the Termination Date occurs during the Employment Period and is a
result of a Termination for Cause, Executive’s death or Disability, or a
termination by Executive other than for Good Reason, or if this Agreement
expires as of the end of the Agreement Term, then, other than the Minimum
Benefits, Executive shall have no right to benefits under this Agreement (and
the Company and its Affiliates shall have no obligation to provide any such
benefits) for periods after the Termination Date.
(c)    Termination other than for Cause or Termination for Good Reason. Subject
to Section 7 below, if Executive’s employment is subject to a Termination other
than during a Covered Period on or before the Executive Chairman Retirement
Date, then, in addition to the Minimum Benefits, the Company shall provide
Executive the following benefits:
(i)    On the first regularly-scheduled payroll date following the 45th day
following the Termination Date, Executive shall commence receiving the Severance
Amount (less any amount described in Section 6(c)(ii)), with such amount to be
paid in substantially equal monthly installments through the Executive Chairman
Retirement Date, with each successive payment being due on the monthly
anniversary of the Termination Date.
(ii)    To the extent any portion of the Severance Amount exceeds the “safe
harbor” amount described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A),
Executive shall receive such portion of the Severance Amount that exceeds the
“safe harbor” amount in a single lump sum payment payable on the first
regularly-scheduled payroll date following the 45th day following the
Termination Date.
(iii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits described in Section 6(f).
(iv)    Any equity awards granted to Executive by the Company that are subject
to vesting, performance, or target requirements shall be treated as having
satisfied all service-based vesting requirements, and performance–based vesting
requirements shall be based upon actual Company performance for the applicable
periods and settled thereafter as if Executive had continued service through the
end of the applicable performance period, with such vesting to be no less than
as otherwise provided in the applicable plan and award agreements.
(d)    Termination upon a Change in Control. Subject to Section 7 below, if
Executive’s employment is subject to a Termination within a Covered Period on or
before the Executive Chairman Retirement Date, then, in addition to Minimum
Benefits, the Company shall provide Executive the following benefits:
(i)    On the 45th day following the Termination Date, the Company shall pay
Executive a lump sum payment in an amount equal to the Severance Amount.


6





--------------------------------------------------------------------------------





(ii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits provided in Section 6(f).
(iii)    Any equity awards granted to Executive by the Company that are subject
to vesting, performance, or target requirements shall be treated as having
satisfied all service-based vesting requirements, and performance–based vesting
requirements shall be based upon actual Company performance for the applicable
periods and settled thereafter as if Executive had continued service through the
end of the applicable performance period, with such vesting to be no less than
as otherwise provided in the applicable plan and award agreements.
(e)    Termination Following Executive Chairman Retirement Date. Subject to
Section 7 below, if during the Chairman Period, Executive’s service on the Board
or the Heritage Board is terminated, then any equity awards granted to Executive
by the Company that are subject to vesting, performance, or target requirements
shall be treated as having satisfied all service-based vesting requirements, and
performance–based vesting requirements shall be based upon actual Company
performance for the applicable periods and settled thereafter as if Executive
had continued service through the end of the applicable performance period, with
such vesting to be no less than as otherwise provided in the applicable plan and
award agreements.
(f)    Medical and Dental Benefits. Subject to Section 7 below, if Executive’s
employment is subject to a Termination, then to the extent that Executive or any
of Executive’s dependents may be covered under the terms of any medical or
dental plans of the Company (or an Affiliate) for active employees immediately
prior to the Termination Date, then, provided Executive is eligible for and
elects coverage under the health care continuation rules of COBRA, the Company
shall provide Executive and those dependents with coverage equivalent to the
coverage in effect immediately prior to the Termination. For a period of up to
18 months, but not beyond the Executive Chairman Retirement Date, Executive
shall be required to pay the same amount as Executive would pay if Executive
continued in employment with the Company during such period and thereafter
Executive shall be responsible for the full cost of such continued coverage;
provided, however, that such coverage shall be provided only to the extent that
it does not result in any additional tax or other penalty being imposed on the
Company (or an Affiliate) or violate any nondiscrimination requirements then
applicable with respect to the applicable plans. The coverages under this
Section 6(f) may be procured directly by the Company (or an Affiliate, if
appropriate) apart from, and outside of the terms of the respective plans,
provided that Executive and Executive’s dependents comply with all of the terms
of the substitute medical or dental plans, and provided, further, that the cost
to the Company and its Affiliates shall not exceed the cost for continued COBRA
coverage under the Company’s (or an Affiliate’s) plans, as set forth in the
immediately preceding sentence. In the event Executive or any of Executive’s
dependents is or becomes eligible for coverage under the terms of any other
medical and/or dental plan of a subsequent employer with plan benefits that are
comparable to Company (or Affiliate) plan benefits, the Company’s and its
Affiliates’ obligations under this Section 6(f) shall cease with respect to the
eligible Executive and/or dependent. Executive and Executive’s dependents must
notify the Company of any subsequent employment and provide information
regarding medical and/or dental coverage available.


7





--------------------------------------------------------------------------------





(g)    Golden Parachute Payment Adjustment.
(i)    If the value of any payment or other benefit Executive would receive in
connection with a Change in Control (the “Benefit”) would (A) constitute a
“parachute payment” within the meaning of Code Section 280G, and (B) but for
this sentence, be subject to the Excise Tax, then the Benefit shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (1) the largest
portion of the Benefit that would result in no portion of the Benefit being
subject to the Excise Tax or (2) the largest portion, up to and including the
total, of the Benefit, whichever amount, after taking into account all
applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Benefit
notwithstanding that all or some portion of the Benefit may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Benefit equals the Reduced Amount, reduction
shall occur in the following order unless Executive elects in writing a
different order (provided, however, that such election shall be subject to the
Company’s approval if made on or after the date on which the event that triggers
the Benefit occurs and to the extent that such election does not violate Code
Section 409A): reduction of cash payments; cancellation of accelerated vesting
of stock awards; reduction of employee benefits. In the event that accelerated
vesting of stock awards is to be reduced, such accelerated vesting shall be
cancelled in the reverse order of the grant date of Executive’s stock awards
unless Executive elects in writing a different order for cancellation.
(ii)    The accounting firm engaged by the Company for general audit purposes as
of the day prior to the effective date of the Change in Control shall perform
any calculations necessary in connection with this Section (i). If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity, or group effecting the Change in Control, the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.
(iii)    The accounting firm engaged to make the determinations under this
Section (i) shall provide its calculations, together with detailed supporting
documentation, to Executive and the Company within 15 calendar days after the
date on which Executive’s right to a Benefit is triggered (if requested at that
time by Executive or the Company) or such other time as requested by Executive
or the Company. If the accounting firm determines that no Excise Tax is payable
with respect to a Benefit, it shall furnish Executive and the Company with an
opinion reasonably acceptable to Executive that no Excise Tax will be imposed
with respect to such Benefit. Any good faith determinations of the accounting
firm made hereunder shall be final, binding, and conclusive upon Executive and
the Company, except as set forth below.
(iv)    If, notwithstanding any reduction described in this Section (i), the IRS
determines that Executive is liable for the Excise Tax as a result of the
receipt of the


8





--------------------------------------------------------------------------------





payment of benefits as described above, then Executive shall be obligated to pay
back to the Company, within 30 days after a final IRS determination, or, in the
event Executive challenges the final IRS determination, within 30 days after a
final judicial determination, a portion of the payment equal to the Repayment
Amount. The “Repayment Amount” with respect to the payment of benefits shall be
the smallest amount, if any, required to be paid to the Company so that
Executive’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) are maximized. The Repayment Amount
with respect to the payment of benefits shall be $0 if a Repayment Amount of
more than $0 would not result in Executive’s net after-tax proceeds with respect
to the payment of such benefits being maximized. If the Excise Tax is not
eliminated pursuant to this Section (i), Executive shall pay the Excise Tax.
(v)    Notwithstanding any other provision of this Section (i), if (A) there is
a reduction in the payment of benefits as described in this Section (i), (B) the
IRS later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive’s net after-tax proceeds
(calculated as if Executive’s benefits had not previously been reduced), and
(C) Executive pays the Excise Tax, then the Company shall pay to Executive those
benefits that were reduced pursuant to Section (i) contemporaneously or as soon
as administratively possible after Executive pays the Excise Tax so that
Executive’s net after-tax proceeds with respect to the payment of benefits is
maximized.
(h)    Other Benefits.
(i)    Executive’s rights following a termination of employment with the Company
and its Affiliates for any reason with respect to any benefits, incentives, or
awards provided to Executive pursuant to the terms of any plan, program, or
arrangement sponsored or maintained by the Company or its Affiliates, whether
tax-qualified or not, which are not specifically addressed herein, shall be
subject to the terms of such plan, program, or arrangement and this Agreement
shall have no effect upon such terms except as specifically provided herein.
(ii)    Except as specifically provided herein, the Company and its Affiliates
shall have no further obligations to Executive under this Agreement following
Executive’s termination of employment for any reason.
(i)    Removal from any Boards and Positions. Upon Executive’s Termination prior
to the Executive Chairman Retirement Date, Termination for Cause, or termination
due to death or Disability, Executive shall be deemed to resign (i) if a member,
from the Board and the board of directors of any Affiliate and any other board
to which Executive has been appointed or nominated by or on behalf of the
Company or an Affiliate, (ii) from each position with the Company and any
Affiliate, including as an officer of the Company or an Affiliate and (iii) as a
fiduciary of any employee benefit plan of the Company and any Affiliate.
(j)    Regulatory Suspension and Termination.


9





--------------------------------------------------------------------------------





(i)    If Executive is suspended or temporarily prohibited from participating in
the conduct of the affairs of the Company or an Affiliate by a notice served
under Section 8(e) or 8(g) of the FDIA, or pursuant to Section 30.12.040 of the
Revised Code of Washington, all obligations of the Company and its Affiliates
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings; if the charges in such notice are dismissed, the
Company may in its discretion (A) pay Executive all or part of the compensation
withheld while its and its Affiliates’ obligations under this Agreement were
suspended and (B) reinstate in whole or in part any of its and its Affiliates’
obligations that were suspended, all in accordance with Code Section 409A.
(ii)    If Executive is removed or permanently prohibited from participating in
the conduct of the affairs of the Company or an Affiliate by an order issued
under Section 8(e) or 8(g) of the FDIA, or pursuant to Section 30.12.040 of the
Revised Code of Washington, all obligations of the Company and its Affiliates
under this Agreement shall terminate as of the effective date of the order,
provided that this Section 6(j) shall not affect any vested rights of the
Parties.
(iii)    If the Company is in default as defined in Section 3(x) of the FDIA,
all obligations of the Company under this Agreement shall terminate as of the
date of default, provided that this Section 6(j) shall not affect any vested
rights of the Parties.
(iv)    All obligations of the Company under this Agreement shall be terminated,
except to the extent determined by the FDIC that continuation of this Agreement
is necessary for the continued operation of the institution, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Company under the authority contained in Section 13(c) of the FDIA, or when the
Company is determined by the FDIC to be in an unsafe or unsound condition,
provided that this Section 6(j) shall not affect any vested rights of the
Parties.
(v)    Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
FDIA.
(k)    Clawback. Notwithstanding any provision of this Agreement to the
contrary, if any Severance Restrictions require the recapture or “clawback” of
any Severance Amount paid to Executive under this Agreement, Executive shall
repay to the Company the aggregate amount of any such payments, with such
repayment to occur no later than 30 days following Executive’s receipt of a
written notice from the Company indicating that payments received by Executive
under this Agreement are subject to recapture or clawback pursuant to the
Severance Restrictions.
7.    Release. Notwithstanding any provision of this Agreement to the contrary,
no benefits owed to Executive under Section 6(c), 6(d), 6(e), or 6(f) (other
than the Minimum Benefits) shall be provided to Executive unless Executive
executes (without subsequent revocation) and delivers to the Company a Release
within 21 days (or such longer period to the extent required by applicable law)
following the Termination Date.


10





--------------------------------------------------------------------------------





8.    Restrictive Covenants. Executive acknowledges that Executive has been and
will continue to be provided intimate knowledge of the business practices, trade
secrets, and other confidential and proprietary information of the Company and
its Affiliates (including the Confidential Information), which, if exploited by
Executive, would seriously, adversely, and irreparably affect the interests of
the Company and its Affiliates and the ability of each to continue its business.
(a)    Confidential Information.
(i)    Executive acknowledges that, during the course of Executive’s employment
with the Company and its Affiliates, Executive may produce and have access to
Confidential Information. Executive shall not directly or indirectly use,
disclose, copy, or make lists of Confidential Information for the benefit of
anyone other than the Company, either during or after Executive’s employment
with the Company and its Affiliates, except to the extent that such information
is or thereafter becomes lawfully available from public sources, or such
disclosure is authorized in writing by the Company, required by law or any
competent administrative agency or judicial authority, or otherwise as
reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties hereunder. Unless otherwise prohibited by law,
if Executive receives a subpoena or other court order or is otherwise required
by law to provide information to a governmental authority or other person
concerning the activities of the Company or its Affiliates, or Executive’s
activities in connection with the business of the Company or its Affiliates,
Executive shall immediately notify the Company of such subpoena, court order, or
other requirement and deliver forthwith to the Company a copy thereof and any
attachments and non-privileged correspondence related thereto. Executive shall
take reasonable precautions to protect against the inadvertent disclosure of
Confidential Information. Executive shall abide by the Company’s and its
Affiliates’ policies, as in effect from time to time, respecting avoidance of
interests conflicting with those of the Company and its Affiliates. In this
regard, Executive shall not directly or indirectly render services to any person
or entity where Executive’s service would involve the use or disclosure of
Confidential Information. Executive shall not use any Confidential Information
to guide Executive in searching publications or other publicly available
information, selecting a series of items of knowledge from unconnected sources,
and fitting them together to claim that Executive did not violate any terms set
forth in this Agreement.
(ii)    Notwithstanding the foregoing, an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Accordingly, Executive has the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. Executive
also has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made


11





--------------------------------------------------------------------------------





under seal and protected from public disclosure. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Nothing in this Agreement shall be construed to authorize, or limit liability
for, an act that is otherwise prohibited by law, such as the unlawful access of
material by unauthorized means.
(iii)    Nothing contained herein shall impede Executive’s ability to report
possible federal securities law violations to the Securities and Exchange
Commission and other governmental agencies (i) without the Company’s prior
approval, and (ii) without having to forfeit or forego any resulting
whistleblower awards.
(iv)    Nothing contained herein shall impede Executive’s ability to disclose
sexual harassment or sexual assault occurring in the workplace, at work related
events coordinated by or through Employer, or between employees, or between
employees off of the Employer premises.
(b)    Documents and Property.
(i)    All records, files, documents, and other materials or copies thereof
relating to the business of the Company or its Affiliates that Executive
prepares, receives, or uses, shall be and remain the sole property of the
Company and, other than in connection with the performance by Executive of
Executive’s duties hereunder, shall not be removed from the premises of the
Company or its Affiliates without the Company’s prior written consent, and shall
be immediately returned to the Company upon Executive’s termination of
employment for any reason, together with all copies (including copies or
recordings in electronic form), abstracts, notes, or reproductions of any kind
made from or about the records, files, documents, or other materials. Executive
shall disclose to the Company all computer and internet user identifications and
passwords used by Executive in the course of Executive’s performance of
Executive’s duties hereunder or necessary for accessing information on the
Company’s or its Affiliates’ computer systems upon Executive’s termination of
employment for any reason.
(ii)    Executive acknowledges that Executive’s access to and permission to use
the Company’s and its Affiliates’ computer systems, networks, and equipment, and
all Company and Affiliate information contained therein, is restricted to
legitimate business purposes on behalf of the Company. Any other access to or
use of such systems, network, equipment, and information is without
authorization and is prohibited. The restrictions contained in this Section 8(b)
extend to any personal computers or other electronic devices of Executive that
are used for business purposes relating to the Company or its Affiliates
(including smart phones, PDAs, digital tablets, or other portable electronic
devices). Executive shall not transfer any Company or Affiliate information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to the Company or an Affiliate. Upon the
termination of Executive’s employment with the Company for any reason,
Executive’s authorization to access and permission to use the Company’s and its
Affiliates’ computer systems, networks, and equipment, and any Company and
Affiliate information contained therein, shall cease.


12





--------------------------------------------------------------------------------





(c)    Non-Competition and Non-Solicitation. The primary service area of the
Company’s and its Affiliates’ businesses in which Executive will actively
participate extends separately to the Restricted Area. Therefore, as an
essential ingredient of and in consideration of this Agreement and Executive’s
employment, or continued employment, with the Company and its Affiliates,
Executive shall not, during Executive’s employment or during the Restricted
Period, whether the termination of Executive’s employment occurs during the
Employment Period or thereafter, directly or indirectly do any of the following
(all of which are collectively, with the Sections 8(a) and 8(b) referred to in
this Agreement as the “Restrictive Covenant”):
(i)    Engage or invest in, own, manage, operate, finance, control, participate
in the ownership, management, operation, or control of, be employed by,
associated with, or in any manner connected with, serve as a director, officer,
or consultant to, lend Executive’s name or any similar name to, lend Executive’s
credit to, or render services or advice to, any person, firm, partnership,
corporation, or trust that owns, operates, or is in the process of forming a
Competitor with an office located, or to be located at an address identified in
a filing with any regulatory authority, within the Restricted Area; provided,
however, that the ownership by Executive of shares of the capital stock of any
institution, which shares are listed on a securities exchange and that do not
represent more than 1% of the institution’s outstanding capital stock, shall not
violate any terms of this Agreement. For purposes of clarification and not
limitation or expansion, it is the parties intent that the foregoing is not
intended to limit Executive from performing services outside of the Restricted
Area for a person or entity solely because the person or entity has a location
within the Restricted Area, unless Executive’s services are directed towards
activities on behalf of such person or entity within the Restricted Area;
(ii)    (A) Induce or attempt to induce an employee of the Company or its
Affiliates (limited to all officer-level employees, Executive’s direct reports,
or members of Executive’s department or area of responsibility) to leave the
employ of the Company or its Affiliates; (B) in any way interfere with the
relationship between the Company or its Affiliates and any management-level
employee of the Company or its Affiliates; or (C) induce or attempt to induce
any customer, supplier, licensee, or other business relation of the Company or
its Affiliates to cease doing business with the Company or its Affiliates or in
any way interfere with the relationship between the Company or its Affiliates
and their respective customers, suppliers, licensees, or other business
relations.
(iii)    Solicit the business of any person or entity known to Executive to be a
customer of the Company or its Affiliates, where Executive, or any person
reporting to Executive, had accessed Confidential Information of, had an ongoing
business relationship with, or had made Substantial Business Efforts with
respect to, such person or entity, with respect to products, activities, or
services that compete in whole or in part with the products, activities, or
services of the Company or its Affiliates.
(iv)    Serve as the agent, broker, or representative of, or otherwise assist,
any person or entity in obtaining services or products from any Competitor
within the


13





--------------------------------------------------------------------------------





Restricted Area, with respect to products, activities, or services that compete
in whole or in part with the products, activities, or services of the Company or
its Affiliates.
(v)    Accept employment, provide services to, or act in any other such capacity
for or with any Competitor, if in such employment or capacity Executive would,
because of Executive’s knowledge of the Company’s Confidential Information or
trade secrets, inevitably use and/or disclose Company’s Confidential Information
or trade secrets in Executive’s work or service for such Competitor. For
purposes of clarification and not limitation or expansion, it is the parties
intent that the foregoing is not intended to limit Executive from performing
services outside of the Restricted Area for a person or entity solely because
the person or entity has a location within the Restricted, unless Executive’s
services are directed towards activities on behalf of such person or entity
within the Restricted Area.
(d)    Works Made for Hire Provisions. The Parties acknowledge that all work
performed by Executive for the Company or its Affiliates shall be deemed a work
made for hire. The Company shall at all times own and have exclusive right,
title, and interest in and to all Confidential Information and Inventions, and
the Company shall retain the exclusive right to license, sell, transfer, and
otherwise use and dispose of the same. All enhancements of the technology of the
Company or its Affiliates that are developed by Executive shall be the exclusive
property of the Company. Executive hereby assigns to the Company any right,
title, and interest in and to all Inventions that Executive may have, by law or
equity, without additional consideration of any kind whatsoever from the Company
or its Affiliates. Executive shall execute and deliver any instruments or
documents and do all other things (including the giving of testimony) requested
by the Company (both during and after the termination of Executive’s employment
with the Company) in order to vest more fully in the Company or its Affiliates
all ownership rights in the Inventions (including obtaining patent, copyright,
or trademark protection therefore in the United States and/or foreign
countries). To the extent required by applicable state statute, this
Section 8(d) shall not apply to an Invention for which no equipment, supplies,
facility, or trade secret information of the Company or its Affiliates was used
and that was developed entirely on Executive’s own time, unless the Invention
(i) relates to the business of the Company or an Affiliate or to the Company’s
or an Affiliate’s actual or demonstrably anticipated research or development or
(ii) results from any work performed by Executive for the Company or an
Affiliate.
(e)    Remedies for Breach of Restrictive Covenants. Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 8 are reasonable with respect to their duration,
geographical area, and scope. Executive further acknowledges that the
restrictions contained in this Section 8 are reasonable and necessary for the
protection of the legitimate business interests of the Company and its
Affiliates, that they create no undue hardships, that any violation of these
restrictions would cause substantial injury to the Company and its Affiliates
and such interests, and that such restrictions were a material inducement to the
Company to enter into this Agreement. In the event of any violation or
threatened violation of the restrictions contained in this Section 8, the
Company and the Affiliates, in addition to and not in limitation of, any other
rights, remedies, or damages available under this Agreement or


14





--------------------------------------------------------------------------------





otherwise at law or in equity, (i) shall be entitled to preliminary and
permanent injunctive relief to prevent or restrain any such violation by
Executive and all persons directly or indirectly acting for or with Executive,
as the case may be, without any requirement that the Company or an Affiliate
post bond and (ii) shall be relieved of any obligation to pay or provide any
amounts or benefits pursuant to this Agreement. If Executive violates the
Restrictive Covenant and the Company brings legal action for injunctive or other
relief, the Company shall not, as a result of the time involved in obtaining
such relief, be deprived of the benefit of the full period of the Restrictive
Covenant; accordingly, the Restrictive Covenant shall be deemed to have the
duration specified herein computed from the date the relief is granted but
reduced by the time between the period when the Restricted Period began to run
and the date of the first violation of the Restrictive Covenant by Executive.
(f)    Other Agreements. In the event of the existence of another agreement
between the Parties that (i) is in effect during the Restricted Period, and
(ii) contains restrictive covenants that conflict with any of the provisions of
Section 8, then the more restrictive of such provisions from the two agreements
shall control for the period during which both agreements would otherwise be in
effect.
9.    No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense, or other right the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.
10.    Notices. Notices and all other communications under this Agreement shall
be in writing and shall be deemed given when mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows: if to the Company, Heritage Financial Corporation; Attention: Director
of Human Resources; 201 Fifth Avenue S.W.; Olympia, Washington 98501; and if to
Executive, to Executive’s most recent address in the Company’s records; or, in
each respective case, to such other address as either Party may furnish to the
other in writing, except that notices of changes of address shall be effective
only upon receipt.
11.    Applicable Law. All questions concerning the construction, validity, and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Washington applicable to agreements made and wholly to be performed in such
state without regard to conflicts of law provisions of any jurisdiction.
12.    Mandatory Arbitration. Except as provided in Section 8(e), if any dispute
or controversy arises under or in connection with this Agreement, and such
dispute or controversy cannot be settled through negotiation, the Parties shall
first try in good faith to settle the dispute or controversy by mediation
administered by the American Arbitration Association under its Commercial
Mediation Procedures. If such mediation is not successful, the dispute or
controversy shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration


15





--------------------------------------------------------------------------------





Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Notwithstanding the foregoing, the Company may
resort to the Superior Court of Thurston County, Washington for injunctive and
such other relief as may be available in the event that the Employee engages in
conduct, after termination of this Agreement, that amounts to a violation of the
Washington Trade Secrets Act or amounts to unlawful interference with the
business expectations of the Company or its Affiliates, or violates the
Restrictive Covenants contained herein. The FDIC may appear at any arbitration
hearing but any decision made thereunder shall not be binding on the FDIC.
13.    Deferral of Non-Deductible Compensation. In the event that the
Executive's aggregate compensation (including compensatory benefits which are
deemed remuneration for purposes of Code Section 162(m)) from the Company and
the Consolidated Subsidiaries for the 2018 calendar year exceeds the maximum
amount of compensation deductible by the Company or any of the Consolidated
Subsidiaries in any calendar year under Code Section 162(m) (the “maximum
allowable amount”), then any such amount in excess of the maximum allowable
amount shall be mandatorily deferred with interest thereon at four percent (4%)
per annum to a calendar year such that the amount to be paid to the Executive in
such calendar year, including deferred amounts and interest thereon, does not
exceed the maximum allowable amount. Subject to the foregoing, deferred amounts
including interest thereon shall be payable at the earliest time permissible, as
required by Section 409A.
14.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements, and arrangements with respect thereto,
whether written or oral. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. Without limiting the generality of the foregoing,
if the scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law, and the Parties hereby agree that such scope may be
judicially modified accordingly.
15.    Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation, or ruling.
16.    No Assignment. Executive’s rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest, or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 16, the Company and its Affiliates shall have no
liability to pay any amount so attempted to be assigned or transferred. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees.


16





--------------------------------------------------------------------------------





17.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors, and assigns.
18.    Legal Fees. In the event that either Party commences mediation,
arbitration, or litigation to enforce or protect such Party’s rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.
19.    Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Parties.
20.    Code Section 409A.
(a)    To the extent any provision of this Agreement or action by the Company
would subject Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of Executive’s termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv). This Agreement may be amended to
the extent necessary (including retroactively) by the Company to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement. This
Section 20 shall not be construed as a guarantee of any particular tax effect
for Executive’s benefits under this Agreement and the Company does not guarantee
that any such benefits will satisfy the provisions of Code Section 409A.
(b)    Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six-month delay following the Termination Date; and all delayed payments shall
be accumulated and paid in a lump-sum payment as of the first day of the seventh
month following the Termination Date (or, if earlier, as of Executive’s death),
with all such delayed payments being credited with interest (compounded monthly)
for this period of delay equal to the prime rate in effect on the first day of
such six-month period (based on the prime rate as reflected in the Wall Street
Journal). Any portion of the benefits hereunder that were not otherwise due to
be paid during the six-month period following the Termination Date shall be paid
to Executive in accordance with the payment schedule established herein.


17





--------------------------------------------------------------------------------





21.    Scope of Company and Affiliate Obligations. Although the Company and its
Affiliates may have jointly obligated themselves to Executive under certain
provisions of this Agreement, in no event shall Executive be entitled to more
than what is explicitly provided for hereunder, such that no duplicative
payments shall be provided under this Agreement.
22.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute shall refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until,” and “ending on” (and the like)
mean “to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes,” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,” (and the
like) respectively; (f) all references to preambles, recitals, sections, and
exhibits are to preambles, recitals, sections, and exhibits in or to this
Agreement; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions, or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections, and exhibits appearing
in or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions and (k) all accounting terms not specifically defined herein shall be
construed in accordance with GAAP. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Agreement.
23.    Definitions. As used in this Agreement, the terms defined in this Section
23 have the meanings set forth below.
(a)    “1934 Act” means the Securities Exchange Act of 1934.
(b)    “Affiliate” means each Business Entity that, directly or indirectly, is
controlled by, controls, or is under common control with, the Company, where
“control” means (i) the ownership of 51% or more of the Voting Securities or
other voting or equity interests of any Business Entity, or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Business Entity.
(c)    “Agreement” means this employment agreement, made and entered into as of
the Effective Date, by and between the Parties.
(d)    “Agreement Term” has the meaning set forth in Section 2(a).


18





--------------------------------------------------------------------------------





(e)    “Annual Base Salary” has the meaning set forth in Section 5(a).
(f)    “Base Compensation” means the amount equal to the sum of (i) the Annual
Base Salary, and (ii) the Target Bonus.
(g)    “Benefit” has the meaning set forth in Section 6(g)(i).
(h)    “Board” means the Board of Directors of the Company.
(i)    “Business Entity” means any corporation, partnership, limited liability
company, joint venture, association, partnership, business trust or other
business entity.
(j)    “CEO Period” has the meaning set forth in Section 2(b).
(k)    “CEO Retirement Date” has the meaning set forth in Section 2(c).
(l)    “Change in Control” means the first to occur of the following:
(i)    The acquisition in one or more transactions by any “person” (for purposes
of this definition, as such term is used for purposes of Section 13(d) or 14(d)
of the 1934 Act) of “beneficial ownership” (for purposes of this definition,
within the meaning of Rule 13d-3 promulgated under the 1934 Act) of 50% or more
of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, that for purposes of this definition, the Voting
Securities acquired directly from the Company by any person shall be excluded
from the determination of such person’s beneficial ownership of Voting
Securities (but such Voting Securities shall be included in the calculation of
the total number of Voting Securities then outstanding); or
(ii)    During any 12-month period, the individuals who are members of the
Incumbent Board cease for any reason to constitute more than 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s shareholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or
(iii)    The consummation of a merger or consolidation involving the Company if
the Company’s shareholders immediately before such merger or consolidation do
not own, directly or indirectly immediately following such merger or
consolidation, more than 50% of the combined voting power of the outstanding
voting securities of the corporation resulting from such merger or consolidation
in substantially the same proportion as their ownership of the Voting Securities
immediately before such merger or consolidation; or


19





--------------------------------------------------------------------------------





(iv)    The consummation of a complete liquidation or dissolution of the Company
or an agreement for the sale or other disposition of all or substantially all of
the assets of the Company; or
(v)    Acceptance by the Company’s shareholders of shares in a share exchange if
the Company’s shareholders immediately before such share exchange do not own,
directly or indirectly immediately following such share exchange, more than 50%
of the combined voting power of the outstanding voting securities of the
corporation resulting from such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such share exchange.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because 50% or more of the then outstanding Voting Securities is acquired
by (A) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its Affiliates, or
(B) any corporation that, immediately prior to such acquisition, is owned
directly or indirectly by the Company’s shareholders in the same proportion as
their ownership of stock in the Company immediately prior to such acquisition.
Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person (the “Subject Person”) acquires beneficial
ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company that, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares beneficially owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional Voting Securities that increases the percentage of the
then outstanding Voting Securities beneficially owned by the Subject Person,
then a Change in Control shall be deemed to have occurred.
Notwithstanding anything in this Change in Control definition to the contrary,
in the event that any amount or benefit under this Agreement constitutes
deferred compensation and the settlement of or distribution of such amount or
benefit is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in control event” under Code Section 409A.
(m)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(n)    “Code” means the Internal Revenue Code of 1986.
(o)    “Company” means Heritage Financial Corporation.


20





--------------------------------------------------------------------------------





(p)    “Competitor” means a bank, savings bank, savings and loan association,
credit union, or similar financial institution.
(q)    “Confidential Information” means confidential or proprietary, non-public
information concerning the Company or its Affiliates, including research,
development, designs, formulae, processes, specifications, technologies,
marketing materials, financial and other information concerning customers and
prospective customers, customer lists, records, data, computer programs, source
codes, object codes, database structures, trade secrets, proprietary business
information, pricing and profitability information and policies, strategic
planning, commitments, plans, procedures, litigation, pending litigation, and
other information not generally available to the public.
(r)    “Covered Period” means the period beginning six months prior to a Change
in Control and ending on the date that is 24 months after the Change in Control.
(s)    “Deferred Compensation Plan” has the meaning set forth in Section 5(d).
(t)    “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident or health plan covering
employees of the Company.
(u)    “Effective Date” means July 1, 2018.
(v)    “Employment Period” has the meaning set forth in Section 2(d).
(w)    “Excise Tax” means the excise tax imposed under Code Section 4999.
(x)    “Executive” means Brian L. Vance.
(y)    “Executive Chairman Period” has the meaning set forth in Section 2(e).
(z)    “Executive Chairman Retirement Date” has the meaning set forth in Section
2(f).
(aa)    “FDIA” means the Federal Deposit Insurance Act.
(bb)    “FDIC” means the Federal Deposit Insurance Corporation.
(cc)    “Good Reason,” except as otherwise provided herein, means the occurrence
of any one of the following events, unless Executive agrees in writing that such
event shall not constitute Good Reason:


21





--------------------------------------------------------------------------------





(i)    A material and adverse change in the nature, scope, or status of
Executive’s position, authorities, or duties from those in effect in accordance
with Section 4 immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;
(ii)    A material reduction in Executive’s Annual Base Salary or Target Bonus
opportunity, or a material reduction in Executive’s aggregate benefits or other
compensation plans in effect immediately following the Effective Date, or if
applicable and greater, immediately prior to the Covered Period;
(iii)    A relocation of Executive’s primary place of employment of more than 35
miles from Executive’s primary place of employment immediately following the
Effective Date, or if applicable, prior to the Covered Period, or a requirement
that Executive engage in travel that is materially greater than prior to the
Covered Period;
(iv)    Removal of Executive from, or failure to elect Executive to, the Board,
or the Heritage Board, unless such board of directors is no longer in existence;
(v)    The failure by an acquirer to assume this Agreement at the time of a
Change in Control; or
(vi)    A material breach by the Company of this Agreement.
Notwithstanding any provision of this Good Reason definition to the contrary,
(A) prior to Executive’s Termination for Good Reason, Executive must give the
Company written notice of the existence of any condition set forth in a clause
immediately above within 90 days of its initial existence and the Company shall
have 30 days from the date of such notice in which to cure the condition giving
rise to Good Reason, if curable, and if, during such 30-day period, the Company
cures the condition giving rise to Good Reason, such condition shall not
constitute Good Reason and (B) any Termination for Good Reason must occur within
six months of the initial existence of the condition constituting Good Reason.
(dd)    “Heritage Board” means the Board of Directors of Heritage Bank.
(ee)    “Incentive Bonus” has the meaning set forth in Section 5(b), and for
purposes of determining a Severance Amount, the term shall include any amounts
required to be deferred subject to Executive’s elective deferrals under a
deferred compensation plan of the Company and shall specifically exclude Company
contributions under a deferred compensation plan of the Company.
(ff)    “Incumbent Board” means the members of the Board as of the Effective
Date.
(gg)    “Inventions” means all systems, procedures, techniques, manuals,
databases, plans, lists, inventions, trade secrets, copyrights, patents,
trademarks, discoveries,


22





--------------------------------------------------------------------------------





innovations, concepts, ideas, and software conceived, compiled, or developed by
Executive in the course of Executive’s employment with the Company or its
Affiliates and/or comprised, in whole or part, of Confidential Information.
Notwithstanding the foregoing sentence, Inventions shall not include: (i) any
inventions independently developed by Executive and not derived, in whole or
part, from any Confidential Information or (ii) any invention made by Executive
prior to Executive’s exposure to any Confidential Information.
(hh)    “IRS” means the United States Internal Revenue Service.
(ii)    “Minimum Benefits” means, as applicable, the following:
(i)    Executive’s earned but unpaid Annual Base Salary for the period ending on
the Termination Date;
(ii)    Executive’s earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date; provided, however, that Executive
shall not be entitled to any Incentive Bonus in the event of a Termination for
Cause;
(iii)    Executive’s accrued but unpaid vacation pay for the period ending on
the Termination Date;
(iv)    Executive’s unreimbursed business expenses and all other items earned
and owed to Executive by the Company through and including the Termination Date,
provided that all required submissions for expense reimbursement are made in
accordance with the Company’s expense reimbursement policy and within 15 days
following the Termination Date; and
(v)    The benefits, incentives, and awards described in Section 6(h)(i).
(jj)    “Parties” means the Company and Executive.
(kk)    “Prior Employment Agreement” has the meaning set forth in the preambles.
(ll)    “Reduced Amount” has the meaning set forth in Section 6(g)(i).
(mm)    “Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.
(nn)    “Repayment Amount” has the meaning set forth in Section 6(g)(i).
(oo)    “Restricted Area” means the area that encompasses a 25-mile radius from
each banking or other office location of the Company and its Affiliates;
provided, however, that in the event of a Change in Control, the Restricted Area
shall be determined as of the date immediately preceding the Change in Control.
(pp)    “Restricted Period” means a period of 12 months immediately following
the termination of Executive’s employment for any reason occurring prior to the
CEO Retirement


23





--------------------------------------------------------------------------------





Date; provided, however, that with respect to any such termination that occurs
on or after the CEO Retirement Date, the Restricted Period, in all cases, shall
be a period of 6 months.
(qq)    “Restrictive Covenant” has the meaning set forth in Section 8(c).
(rr)    “Severance Amount” means
(i)    For any Termination that occurs during the CEO Period and not during a
Covered Period, an amount equal to the sum of (A) One Hundred Percent (100%) of
Executive’s Base Compensation to be earned through the CEO Retirement Date, (B)
Two Hundred Thousand Dollars ($200,000), and (C) if the 2019 equity awards have
not yet been granted to Executive as of the Termination, a cash amount equal to
the GAAP grant date fair value of the most recent grant made to Executive;
(ii)    For any Termination that occurs during the CEO Period and during a
Covered Period, an amount equal to Two Hundred Percent (200%) of the sum of (A)
Executive’s Base Compensation to be earned through the CEO Retirement Date, and
(B) Two Hundred Thousand Dollars ($200,000); or
(iii)    For any Termination that occurs during the Executive Chairman Period,
an amount equal to the remaining Annual Base Salary that would have been paid to
Executive had Executive remained employed through the Executive Chairman
Retirement Date.
(ss)    “Severance Restrictions” means any applicable statute, law, regulation,
or regulatory interpretation or other guidance, including FIL-66-2010 and any
related or successor FDIC guidance, that would require the Company or any
Affiliate to seek or demand repayment or return of any payments made to
Executive for any reason, including the Company, an Affiliate or their
successors later obtaining information indicating that Executive has committed,
is substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).
(tt)    “Specified Employee” means any person who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the 12-month period ending on each December
31st (such 12-month period is referred to below as the “identification period”).
If Executive is determined to be a key employee, Executive shall be treated as a
Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification period. For
purposes of determining whether Executive is a key employee, “compensation”
means Executive’s W-2 compensation as reported by the Company for a particular
calendar year.
(uu)    “Subject Person” has the meaning set forth in Section 23(i).
(vv)    “Substantial Business Efforts” means marketing, promotional, purchasing,
sales, or solicitation activities undertaken on behalf of the Company or an
Affiliate, which include (i) in person and voice communications and (ii) either
or both of (A) delivery of a quote, bid,


24





--------------------------------------------------------------------------------





proposal, or request for any of the foregoing or (B) visits to the site of the
actual or potential business development and other similar meetings or visits
(conducted alone or with other employees of the Company or an Affiliate), where
such activities would enjoy a reasonable prospect of success in the absence of
any breach of this Agreement.
(ww)    “Target Bonus” means the target Incentive Bonus for the applicable
fiscal year performance period, if one is used, and if not, the Target Bonus
shall be determined based upon the mid-point between the maximum Incentive Bonus
and the threshold Incentive Bonus for the applicable fiscal year performance
period, with the threshold bonus based upon the first level of performance for
which some amount of Incentive Bonus would be payable.
(xx)    “Termination” means a termination of Executive’s employment with the
Company and all Affiliates during the Employment Period either:
(i)    By the Company, other than (A) a Termination for Cause or (B) a
termination as a result of Executive’s death or Disability; or
(ii)    By Executive for Good Reason.
(yy)    “Termination Date” means the date of termination (whether or not such
termination constitutes a “Termination”) of Executive’s employment with the
Company and all Affiliates.
(zz)    “Termination for Cause” means a termination of Executive’s employment by
the Company as a result of any of the following (in each case as determined by
the Board):
(i)    Executive’s willful and continuing failure to perform Executive’s
obligations hereunder, which failure is not remedied within five business days
after receipt of written notice of such failure from the Company;
(ii)    Executive’s conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;
(iii)    Executive’s breach of fiduciary responsibility;
(iv)    An act of dishonesty by Executive that is materially injurious to the
Company or an Affiliate;
(v)    Executive’s engagement in one or more unsafe or unsound banking practices
that have a material adverse effect on the Company or an Affiliate;
(vi)    Executive’s removal or permanent suspension from banking pursuant to
Section 8(e) of the FDIA or any other applicable state or federal law;
(vii)    A material breach by Executive of this Agreement;


25





--------------------------------------------------------------------------------





(viii)    An act or omission by Executive that leads to a material harm
(financial or reputational) to the Company or an Affiliate in the community; or
(ix)    A material breach of Company policies as may be in effect from time to
time.
Further, a Termination for Cause shall be deemed to have occurred if, during the
twelve (12) month period following the termination of Executive’s employment
with the Company and any Affiliate, facts and circumstances arising during the
course of such employment are discovered that would have warranted a Termination
for Cause.
Further, with respect to subsections (i), (vii), (viii), and (ix), Executive
shall be entitled to at least 30 days’ prior written notice of the Company’s
intention to terminate Executive’s employment in a Termination for Cause, which
notice shall specify the grounds for the Termination for Cause; and Executive
shall be provided a reasonable opportunity to cure any conduct or act, if
curable, alleged as grounds for the Termination for Cause, and a reasonable
opportunity to present to the Board Executive’s position regarding any dispute
relating to the existence of any grounds for Termination for Cause.
Further, all rights Executive has or may have under this Agreement shall be
suspended automatically during (A) the pendency of any investigation (such
suspension not exceeding 60 days) by the Board or its designee, or (B) any
negotiations (without regard to such 60 day limitation) between the Board or its
designee and Executive regarding any actual or alleged act or omission by
Executive of the type that would warrant a Termination for Cause and any such
suspension shall not give rise to a claim of Good Reason by Executive.
([[)    “Voting Securities” means any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.
24.    Survival. The provisions of Sections 4(d), 6(e), 6(g), 7, and 8 shall
survive the termination of this Agreement.
[Signature page follows]


26





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and Executive acknowledges understanding and acceptance
of, and agrees to, the terms of this Agreement, all as of the Effective Date.
HERITAGE FINANCIAL CORPORATION
By: /s/ Ann Watson
Ann Watson
Chair of the Compensation Committee of the Board of Directors
EXECUTIVE
By: /s/ Brian L. Vance
Brian L. Vance






27





--------------------------------------------------------------------------------






EXHIBIT A
AGREEMENT AND RELEASE AND WAIVER
This AGREEMENT AND RELEASE (“Agreement”) is made and entered into by and between
HERITAGE FINANCIAL CORPORATION (the “Company”) and [_______________]
(“Executive”).
WHEREAS, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with the Company and the termination of that employment; and
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of [_______________], as amended (the
“Employment Agreement”).
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:
1.    Termination of Employment. Executive’s employment with the Company shall
terminate effective as of the close of business on [_______________] (the
“Termination Date”).
2.    Compensation and Benefits. Subject to the terms of this Agreement, the
Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):
(a)    Severance Amount. [_______________].
(b)    Accrued Salary and Vacation. Executive shall be entitled to a lump sum
payment in an amount equal to Executive’s earned but unpaid annual base salary
and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.
(c)    COBRA Benefits. [_______________].
(d)    Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive’s
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation, or benefits to
which Executive is entitled from the Company under the terms of Executive’s
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.
(e)    Withholding. The Severance Payments shall be treated as wages and subject
to all taxes and other payroll deductions required by law.


A-1



--------------------------------------------------------------------------------





3.    Termination of Benefits. Except as provided in Section 2 above or as may
be required by law, Executive’s participation in all employee benefit (pension
and welfare) and compensation plans of the Company shall cease as of the
Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
4.    Release of Claims and Waiver of Rights. Executive, on Executive’s own
behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully releases and discharges the Company, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, and agents, both in
their individual and official capacities, and the current and former trustees
and administrators of each retirement and other benefit plan applicable to the
employees and former employees of the Company, both in their official and
individual capacities (the “Releasees”) from all liability, claims, demands, and
actions Executive now has, may have had, or may ever have, whether currently
known or unknown, as of or prior to Executive’s execution of this Agreement (the
“Release”), including liability claims, demands, and actions:
(a)    Arising from or relating to Executive’s employment or other association
with the Company, or the termination of such employment,
(b)    Relating to wages, bonuses, other compensation, or benefits,
(c)    Relating to any employment or change in control contract,
(d)    Relating to any employment law, including
(i)
The United States and State of Washington Constitutions,

(ii)
The Civil Rights Act of 1964,

(iii)
The Civil Rights Act of 1991,

(iv)
The Equal Pay Act,

(v)
The Employee Retirement Income Security Act of 1974,

(vi)
The Age Discrimination in Employment Act (the “ADEA”),

(vii)
The Americans with Disabilities Act,

(viii)
Executive Order 11246, and

(ix)
Any other federal, state, or local statute, ordinance, or regulation relating to
employment,

(e)    Relating to any right of payment for disability,
(f)    Relating to any statutory or contractual right of payment, and


A-2



--------------------------------------------------------------------------------





(g)    For relief on the basis of any alleged tort or breach of contract under
the common law of the State of Washington or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.
Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders, and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the State of Washington.
5.    Exclusions from General Release.
(a)    Excluded from the Release are any claims or rights that cannot be waived
by law, as well as Executive’s right to file a charge with an administrative
agency or participate in any agency investigation. Executive is, however,
waiving the right to recover any money in connection with a charge or
investigation. Executive is also waiving the right to recover any money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.
(b)    Notwithstanding the foregoing, Executive is not waiving the right to
report possible securities law violations to the Securities and Exchange
Commission and other governmental agencies or the right to receive any resulting
whistleblower awards.
6.    Covenant Not to Sue.
(a)    A “covenant not to sue” is a legal term that means Executive promises not
to file a lawsuit in court. It is different from the release of claims and
waiver of rights contained in Section 4 above. Besides waiving and releasing the
claims covered by Section 4 above, Executive shall never sue the Releasees in
any forum for any reason covered by the Release. Notwithstanding this covenant
not to sue, Executive may bring a claim against the Company to enforce this
Agreement, to challenge the validity of this Agreement under the ADEA or for any
claim that arises after execution of this Agreement. If Executive sues any of
the Releasees in violation of this Agreement, Executive shall be liable to them
for their reasonable attorneys’ fees and costs (including the costs of experts,
evidence, and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Company can require Executive to return all but
a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants in this Agreement. In that event,
the Company shall have no obligation to make any further Severance Payments.
(b)    Notwithstanding the foregoing, Executive is not waiving the right to
report possible securities law violations to the Securities and Exchange
Commission and other governmental agencies or the right to receive any resulting
whistleblower awards.
(c)    If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to


A-3



--------------------------------------------------------------------------------





withdraw or dismiss such lawsuit to the extent Executive’s agreement to
withdraw, dismiss, or not file a lawsuit would not be a violation of any
applicable law or regulation.
7.    Representations by Executive. Executive warrants that Executive is legally
competent to execute this Agreement and that Executive has not relied on any
statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least 21 days to
consider this Agreement. After being so advised, and without coercion of any
kind, Executive freely, knowingly, and voluntarily enters into this Agreement.
Executive acknowledges that Executive may revoke this Agreement within seven
days after Executive has signed this Agreement and acknowledges understanding
that this Agreement shall not become effective or enforceable until seven days
after Executive has signed this Agreement (the “Effective Date”), as evidenced
by the date set forth below Executive’s signature on the signature page hereto.
Any revocation must be in writing and directed to [_______________]. If sent by
mail, any revocation must be postmarked within the seven-day period described
above and sent by certified mail, return receipt requested.
8.    Restrictive Covenants. Section 8 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.
9.    Non-Disparagement. Executive shall not engage in any disparagement or
vilification of the Releasees, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company’s business
reputation or goodwill.
10.    Company Property.
(a)    Executive shall return to the Company all information, property, and
supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.
(b)    Executive shall not, at any time on or after the Termination Date,
directly or indirectly use, access, or in any way alter or modify any of the
databases, e-mail systems, software, computer systems, or hardware or other
electronic, computerized, or technological systems of the Company or any of its
affiliates. Executive acknowledges that any such conduct by Executive would be
illegal and would subject Executive to legal action by the Company, including
claims for damages and/or appropriate injunctive relief.
11.    No Admissions. The Company denies that the Company or any of its
affiliates, or any of their employees or agents, has taken any improper action
against Executive, and this


A-4



--------------------------------------------------------------------------------





Agreement shall not be admissible in any proceeding as evidence of improper
action by the Company or any of its affiliates or any of their employees or
agents.
12.    Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive’s immediate family
members and Executive’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.
13.    Non-Waiver. The Company’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.
14.    Applicable Law; Mandatory Arbitration and Equitable Relief. All questions
concerning the construction, validity, and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by Sections 11 and 12 of the Employment Agreement as if restated herein in their
entirety.
15.    Legal Fees. In the event that either Party commences mediation,
arbitration, or litigation to enforce or protect such Party’s rights under this
Agreement, the prevailing Party in any such action shall be entitled to recover
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other costs relating to such action, in addition to all other
entitled relief, including damages and injunctive relief.
16.    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive’s
employment with the Company and the termination of that employment.
17.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
18.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns.
19.    Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Executive’s breach and that
the Company would not have entered into this Agreement without Executive binding
Executive to these restrictions and requirements. In the event of Executive’s
breach of this Agreement, in addition to any other remedies the Company may
have, and without bond and without prejudice to any other rights and remedies
that the Company may


A-5



--------------------------------------------------------------------------------





have for Executive’s breach of this Agreement, the Company shall be relieved of
any obligation to provide Severance Payments and shall be entitled to an
injunction to prevent or restrain any such violation by Executive and all
persons directly or indirectly acting for or with Executive. Executive
stipulates that the restrictive period for which the Company is entitled to an
injunction shall be extended in for a period that equals the time period during
which Executive is or has been in violation of the restrictions contained
herein.
20.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute shall refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until,” and “ending on” (and the like)
mean “to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority, or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes,” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,” (and the
like) respectively; (f) all references to preambles, recitals, sections, and
exhibits are to preambles, recitals, sections, and exhibits in or to this
Agreement; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions, or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections, and exhibits appearing
in or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions; and (k) all accounting terms not specifically defined herein shall
be construed in accordance with GAAP.
21.    Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.


A-6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.
HERITAGE FINANCIAL CORPORATION


EXECUTIVE
By:                                           
   Ann Watson
Compensation Committee Chair
Date:              
        
Brian L. Vance


 
Date:     





A-7

